UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           3/4/2020
JENNIFER FUNG-SCHWARTZ, et al.,
                                                        17-CV-0233 (VSB) (BCM)
               Plaintiffs,
       -against-                                        ORDER REGARDING GENERAL
                                                        PRETRIAL MANAGEMENT AND
CERNER CORPORATION, et al.,                             RESOLVING DISPUTES
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On March 2, 2020, the above-referenced action was referred to Magistrate Judge Barbara

Moses for general pretrial management, including scheduling, discovery, non-dispositive pretrial

motions, and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (Dkt. No. 77.)

       1.      General Pretrial Management. All pretrial motions and applications, including

those related to scheduling and discovery (but excluding motions to dismiss or for judgment on

the pleadings, for injunctive relief, for summary judgment, or for class certification under Fed. R.

Civ. P. 23) must now be made to Judge Moses and in compliance with this Court's Individual

Practices in Civil Cases, available on the Court's website at https://nysd.uscourts.gov/hon-

barbara-moses.

       2.      Pending Applications. The Court notes that this action has been pending for more

than three years. After several rounds of motion practice – during which no discovery took place

– the pleadings were settled on October 18, 2019, when plaintiffs filed their answer to

defendants' counterclaims. On November 14, 2019, the district judge held an initial pretrial

conference and issued a Case Management and Scheduling Order (Dkt. No. 72) which required

the parties to serve their document demands and interrogatories by December 6, 2019, serve their

requests for admission (RFAs), if any, by January 24, 2020, and complete all fact discovery,

including depositions, by February 28, 2020. Id. ¶ 8(c). They failed to do so. Instead, on

February 28, 2020, plaintiffs filed a letter-motion seeking a two-month extension of all discovery
deadlines. (Dkt. No. 75.) On the same date, the parties jointly filed a separate letter seeking

judicial assistance in finalizing a confidentiality order. (Dkt. No. 76.) These letters reveal that,

during the three and a half months allotted for fact discovery by the district judge: (i) both sides

served document requests pursuant to Fed. R. Civ. P. 34, but neither side has produced any

documents in response thereto, apparently due to the lack of an agreed confidentiality order; (ii)

defendants served RFAs but plaintiffs did not; (iii) defendants served deposition notices but

plaintiffs did not; and (iv) plaintiffs declined to produce any witnesses in response to defendants'

deposition notices.

               a.      Protective Order.     Both sides seek the entry of a protective order

                       permitting the parties to label and treat as "confidential" various "sensitive

                       and proprietary documents requested in written discovery," Joint Ltr. at 1,

                       including "protected health information" concerning the patients of

                       plaintiff Fung-Schwartz, who is a podiatrist. Counsel have been discussing

                       such an order since January 13, 2020, and – insofar as can be discerned

                       from their correspondence – have no major disagreements as to

                       substance. 1 Yet they failed to reach agreement on a final form of order,

                       failed to make any interim arrangements, and permitted the fact discovery

                       deadline to expire without resolving this issue (or seeking judicial

                       assistance), which put them in violation of the Case Management and


1
   Defendants report that plaintiffs proposed using "Judge Rakoff's form agreement" but
defendants prefer an order "based off Judges Cave and Parker's Model Protective Order,"
modified to remove the "attorneys' eyes only" category," "broaden the scope of the definition of
confidentiality," and "add HIPAA language." Joint Ltr. at 2. It is not clear to this Court what
differences remain, if any, between their competing forms, neither of which has been submitted
for review. Nor is it clear why the lack of a confidentiality order has prevented the parties from
producing any documents at all pursuant to Rule 34. It would be a rare case in which every
relevant document is also a "confidential" document.

                                                 2
         Scheduling Order. This Court expects better. In order to resolve this issue

         as efficiently as possible, the Court will separately enter a protective order

         in the form of Judge Moses's current Model Protective Order (which does

         not contain an attorneys' eyes only provision). The parties are free to

        continue their negotiations concerning a different or modified form of

        order, but in the interim must proceed with discovery and cannot withhold

        otherwise-discoverable documents on the ground that they have yet to

        agree on a perfect form of order. Any different or modified form of

        protective order to which the parties stipulate must be presented to the

        Court, attached to a letter-motion, no later than March 18, 2020. If the

        parties cannot reach agreement, they may submit a joint letter by the same

        deadline, limited to one page per side, which briefly summarizes the

        disagreement(s) and attaches clean copies of each side's preferred form,

        together with a redline showing the differences.

b.       Extension of Deadlines. The deadlines set forth in the Case Management

         and Scheduling Order are extended as follows:

       i.       Automatic Disclosures. Any remaining documents or information
                required by Fed. R. Civ. P. 26(a)(1) shall be exchanged no later
                than March 11, 2020.

     ii.        Responses to Document Requests and Interrogatories. The parties
                shall serve their written responses to the document demands and
                interrogatories served in 2019, and shall produce all responsive and
                nonprivileged documents, no later than March 18, 2020. If
                documents are withheld as privileged, the withholding party shall
                serve its privilege log, in accordance with Local Civil Rule 26.2,
                no later than March 25, 2020.

     iii.       Responses to RFAs. Plaintiff shall serve their responses to
                defendants' timely-served RFAs no later than March 18, 2020.
                The deadline to serve new RFAs has passed. Any party seeking


                                   3
                    permission to serve tardy RFAs may request permission to do so
                    by letter-application, attaching a copy of the proposed RFAs.

          iv.       Depositions. Party depositions shall be completed no later than
                    April 24, 2020. Nonparty depositions shall be completed no later
                    than May 8, 2020. The parties are expected to schedule depositions
                    cooperatively, in advance, in an effort to minimize burden or
                    inconvenience to the witnesses, the parties, and counsel.

          v.        Close of Discovery. Fact discovery shall be completed no later
                    than May 8, 2020. All discovery, including expert disclosures and
                    depositions, shall be completed no later than July 2, 2020.

          vi.       Status Conference. Judge Moses will conduct a discovery status
                    conference on April 2, 2020, at 11:30 a.m., in Courtroom 20A of
                    the Daniel Patrick Moynihan United States Courthouse. One week
                    prior to that date, on March 26, 2020, the parties shall submit a
                    joint status letter outlining the progress of fact discovery to date,
                    the need for expert discovery (if any), as well as any settlement
                    efforts. If no discovery controversies exist at that time, the parties
                    may request that the conference be held telephonically. If the
                    parties believe that a judicially supervised settlement conference
                    would be productive, they should so request, and provide at least
                    two proposed dates. Judge Moses holds settlement conferences at
                    2:15 p.m. Mondays through Thursdays, and in most cases requires
                    the personal attendance of the parties as well as counsel.

3.   Cautions. Parties and counsel are reminded:

     a.      Future discovery requests and notices must be served in time to allow the

             person served to respond, on the schedule set forth in the Federal Rules of

            Civil Procedure, prior to the completion date for such discovery set forth

            above. All discovery must be initiated in time to be concluded by the close

            of discovery set by the Court.

     b.     Discovery applications, including letter-motions requesting discovery

            conferences, must be made promptly after the need for such an application

             arises and must comply with Local Civil Rule 37.2 and § 2(b) of Judge

             Moses's Individual Practices. It is the Court's practice to decide discovery

             disputes at the Rule 37.2 conference, based on the parties' letters, unless a

                                       4
     party shows good cause why more formal briefing should be required.

     Absent extraordinary circumstances, discovery applications made later

     than 30 days prior to the close of discovery may be denied as untimely.

c.   For motions other than discovery motions, pre-motion conferences are not

     required, but may be requested where counsel believe that an informal

     conference with the Court may obviate the need for a motion or narrow

     the issues.

d.   Requests to adjourn a court conference or other court proceeding

     (including a telephonic court conference) or to extend a deadline must be

     made in writing, before the date of the proceeding or expiration of the

     deadline at issue, and otherwise in compliance with § 2(a) of Judge

     Moses's Individual Practices. Telephone requests for adjournments or

     extensions will not be entertained. Extension applications made after the

     expiration of the deadline in question may be summarily denied.

e.   In accordance with § 1(d) of Judge Moses's Individual Practices, letters

     and letter-motions are limited to four pages, exclusive of attachments,

     unless the Court orders otherwise. Courtesy copies of letters and letter-

     motions filed via ECF are required only if the filing contains attachments,

     which must be attached with protruding tabs.

f.   Counsel are strongly advised to review the current version of the Federal

     Rules of Civil Procedure, which were substantially amended in December

     2015, before seeking judicial intervention regarding a discovery dispute.

     Among other things Rule 26(b)(1) has been amended to limit the scope of

     discovery to matters that are non-privileged, relevant, and "proportional to

                               5
                      the needs of the case." Rule 26(g) requires counsel to sign discovery

                      requests, responses, and objections, thereby certifying that to the best of

                      the signer's knowledge, information and belief, formed after a reasonable

                      inquiry, each disclosure is "complete and correct as of the time it is made,"

                      and that each request or objection is "consistent with these rules," not

                      interposed for any improper purpose, and neither unreasonable not unduly

                      burdensome or expensive. Rule 34(b)(2) requires the responding party to

                      "state with specificity the grounds for objecting to the request, including

                      the reasons," and to do so with respect to "each item or category."

       4.     Fed. R. Evid. 502(d) Order. The disclosure of documents or information

(electronic or otherwise) subject to the attorney-client privilege, the work product doctrine, or

other privilege or immunity from production shall not operate as a waiver of that privilege or

immunity in this case or in any other federal or state proceeding. This paragraph shall be

interpreted to provide the maximum protection permitted by Fed. R. Evid. 502(d).

Dated: New York, New York
       March 4, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                6
